                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

RYAN L. ESLICK,                                     )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:19-cv-00756-SEB-MPB
                                                    )
WEXFORD HEALTH CARE, LLC,                           )
D. DEWINGER Dr.,                                    )
SCOTT LEVINE Dr.,                                   )
EASTER-ROSE Dr.,                                    )
R. PERRY Dr.,                                       )
                                                    )
                             Defendants.            )

        Entry Granting Summary Judgment and Directing Entry of Final Judgment

       Plaintiff Ryan L. Eslick is an Indiana prison inmate confined at the Westville Correctional

Facility. The Court screened his complaint pursuant to 28 U.S.C. § 1915A, and determined that

Eighth Amendment medical claims shall proceed against defendants Wexford of Indiana,

Dr. Deanna Dwenger, Dr. Scott Levine, Dr. Cimone Easter-Rose, and Dr. Roger Perry. These five

defendants collectively move for summary judgment on their affirmative defense that Mr. Eslick

failed to exhaust his available administrative remedies. Mr. Eslick did not respond to the

defendants’ motion and the time for doing so has passed.

       For the reasons explained below, the defendants’ unopposed motion for summary

judgment, dkt. [25] is granted. Mr. Eslick’s claims are dismissed without prejudice and final

judgment shall enter consistent with this Order.

                                           I. Background

       Mr. Eslick brought his claims against four doctors and their employer, Wexford of Indiana

LLC, the company contracted by Indiana to provide medical services to inmates throughout the
state prison system. He contended that on January 1, 4, & 5, 2019, while in the Pendleton

Correctional Facility, he sought mental health treatment for having suicidal ideations. Having not

received treatment he attempted suicide on January 23 and February 4, 2019. The individual

defendants allegedly told him there was nothing they could do. Sixteen days after his last suicide

attempt, Mr. Eslick brought this action alleging the defendants were deliberately indifferent to his

serious medical needs. Dkt. 1.

       The defendants answered and asserted the affirmative defense of Mr. Eslick’s failure to

exhaust his available administrative remedies. Dkt. 18. The Court stayed the action except for

discovery on the exhaustion issue. Dkt. 20. Following brief discovery efforts, the defendants

moved for summary judgment contending that Mr. Eslick did not file a grievance concerning the

allegations in his complaint. They argue that Mr. Eslick’s claims are therefore barred by the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, requirement that a prisoner first exhaust his

available administrative remedies before filing a lawsuit.

       Accordingly, the following facts, unopposed by Mr. Eslick and supported by admissible

evidence, are accepted as true:

       At all times relevant to his claims, Mr. Eslick was incarcerated at the Pendleton

Correctional Facility (PCF). The Indiana Department of Correction (IDOC) has an administrative

remedy system that was in effect at all times relevant to this case. Dkt. 26, p. 3., ¶ 8. The

administrative remedy process allows an inmate to seek formal review of a complaint related to

any aspect of his imprisonment. All inmates arriving at PCF are provided Admission and

Orientation paperwork that includes an explanation of this grievance system, and the grievance

procedures are available in the law libraries. Id. To exhaust administrative remedies, the inmate

follows a three-step process. Id., ¶¶ 9-10. The first step is to make an informal grievance about the



                                                 2
issue. If the informal grievance is not successful, the inmate files a formal grievance with the PCF

Grievance Specialist. If the issue is not resolved, the inmate may file an appeal to the PCF Warden.

If the Warden does not resolve the issue, the inmate may then appeal to the IDOC Grievance

Manager. The inmate’s available administrative remedies are then exhausted. Id., ¶ 10.

        Mr. Eslick never submitted a successful grievance during his entire time at PCF, and never

filed a medical grievance that was returned to him as improper. Id., ¶¶ 11-13. Mr. Eslick failed to

exhaust his available administrative remedies concerning his claims against the defendants. Id.,

¶ 14.

                                     II. Standard of Review

        A. Summary Judgment

        Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “Material facts are those that might affect the outcome of the suit under applicable

substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

the facts in the light most favorable to the non-moving party and all reasonable inferences are

drawn in the non-movant’s favor. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th

Cir. 2018).

        The defendants’ motion for summary judgment, brief in support, and Rule 56 notice were

served on Mr. Eslick on or about June 5, 2019. Dkts. 25, 26, & 27. The consequence of Mr. Eslick’s

failure to respond is that he has conceded the defendants’ version of the facts. Smith v. Lamz, 321



                                                 3
F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the local

rules results in an admission.”); see S.D. Ind. Local Rule 56-1(b) (“A party opposing a summary

judgment motion must . . . file and serve a response brief and any evidence . . . that the party relies

on to oppose the motion. The response must . . . identif[y] the potentially determinative facts and

factual disputes that the party contends demonstrate a dispute of fact precluding summary

judgment.”). This does not alter the standard for assessing a Rule 56(a) motion, but does “reduc[e]

the pool” from which the facts and inferences relative to such a motion may be drawn. Smith v.

Severn, 129 F.3d 419, 426 (7th Cir. 1997).

       B. Prison Litigation Reform Act Exhaustion

       The substantive law applicable to a portion of the motion for summary judgment is the

Prison Litigation Reform Act (“PLRA’”), which requires that a prisoner exhaust his available

administrative remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a);

see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies

to all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.” Id. at 532 (citation

omitted).

       “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (“‘To exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002)). Because exhaustion of administrative remedies is an affirmative defense, the burden of



                                                  4
proof is on the defendants to demonstrate that Mr. Eslick failed to exhaust all available

administrative remedies before he filed this suit. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir.

2015) (“Because exhaustion is an affirmative defense, the defendants must establish that an

administrative remedy was available and that [the plaintiff] failed to pursue it.”).

                                           III. Discussion

       The undisputed facts demonstrate that the defendants have met their burden of proving that

Mr. Eslick “had available [administrative] remedies that he did not utilize.” Dale v. Lappin, 376

F.3d 652, 656 (7th Cir. 2004). Given his wholesale failure to respond, Mr. Eslick has not identified

a genuine issue of material fact supported by admissible evidence that counters the facts offered

by the defendants. One of these facts is that the IDOC had an administrative remedy process in

place through which Mr. Eslick could have complained about the failure to receive adequate

medical treatment for his suicidal ideations. The undisputed facts also demonstrate that Mr. Eslick

did not file any grievance, either informal or formal, concerning his mental health or suicidal

thoughts. The undisputed facts are that Mr. Eslick did not exhaust his available administrative

remedies prior to filing this lawsuit. This is unsurprising given the timeline noted in the beginning

of this Order – that Mr. Eslick filed this action just sixteen days after his second suicide attempt.

       The consequence of Mr. Eslick’s failure to exhaust his administrative remedies, in light of

42 U.S.C. § 1997e(a), is that this lawsuit should not have been brought and must be dismissed

without prejudice. See Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that “all

dismissals under § 1997e(a) should be without prejudice.”).




                                                  5
                                       IV. Conclusion

       For these reasons, the defendants’ motion for summary judgment, dkt. [25], is granted.

Mr. Eslick’s claims are dismissed without prejudice. Final judgment shall issue accordingly.

       IT IS SO ORDERED.



            8/13/2019
Date: ___________________                      _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana


Distribution:

Ryan L. Eslick
121550
Westville Correctional Facility
Inmate Mail/Parcels
5501 South 1100 West
Westville, IN 46391

Douglass R. Bitner
Katz Korin Cunningham, P.C.
dbitner@kkclegal.com




                                               6
